DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/568,169 filed on January 4, 2022.  Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on January 4, 2022 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4 recite the plate as “extending outwardly from the shaft in the axial direction”. The frame of reference for the “axial direction” is not clear. If the axial direction is defined as the direction of the center axis of the shaft 12, then the plate 14 extends radially, rather than axially, from the shaft. 
Further in lines 3-4 of claim 1 the plate 14 is said to have a “top surface” and a “bottom surface”. However, the top and bottom surfaces depend upon the orientation of the clutch hub assembly 10. If the clutch hub assembly is rotated clockwise 90° from the position shown in Fig. 4 the plate would then have rightward and leftward facing surfaces instead of top and bottom surfaces. It is suggested that the claim should be amended so as to more generally refer to the various directions relative to the shaft instead of directions corresponding to the orientation of the hub as shown in the drawing figures.
Claim 1, line 6 recites “a plurality of teeth axially extending from the collar”. Here again the axial direction is not clearly defined. If the shaft 12 and collar 16 extend in the axial direction (i.e., the direction of the longitudinal axis of the shaft 12) then the teeth 30 would be more accurately said to extend axially along the collar, or radially from the collar, rather than axially from the collar.
In claim 2, the “upper edge” of the collar 16 and the “top surface” of the support member 18 are unclear since these directions have not been defined elsewhere in the claims and are dependent upon the orientation of the clutch hub assembly 10. 
Claim 5 recites the limitation "the top surface of the support member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection would be overcome if claim 5 is amended to depend from claim 2 instead of claim 1.
Claim 6 recites the limitation "the longitudinal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, lines 5-6 recite the plate as “extending outwardly from the external surface of the shaft in the axial direction”. The frame of reference for the “axial direction” is not clear. If the axial direction is defined as the direction of the center axis of the shaft 12, then the plate 14 extends radially, rather than axially from the external surface of the shaft. 
Further in lines 4-6 of claim 6 the plate 14 is said to have a “top surface” and a “bottom surface”. However, the top and bottom surfaces depend upon the orientation of the clutch hub assembly 10. If the clutch hub assembly is rotated clockwise 90° from the position shown in Fig. 4 the plate would then have rightward and leftward facing surfaces instead of top and bottom surfaces. It is suggested that the claim should be amended so as to more generally refer to the various directions relative to the shaft instead of directions corresponding to the orientation of the hub as shown in the drawing figures.
Claim 6, line 10 recites “a plurality of teeth axially extending from the external surface of collar”. Here again the axial direction is not clearly defined. If the shaft 12 and collar 16 extend in the axial direction (i.e., the direction of the longitudinal axis of the shaft 12) then the teeth 30 would be more accurately said to extend axially along the collar, or radially from the collar, rather than axially from the collar.
Claim 7 recites the limitation "the external surface of the second end of the shaft." There is insufficient antecedent basis for this limitation in the claim. Lines 2-3 of claim 6 set forth an external surface of the shaft and a second end of the shaft, but no external surface of the second end is previously recited in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,579,097 (Kanai).
Regarding claim 1 as best understood, Kanai discloses a clutch hub assembly (9 in Fig. 1), comprising: a shaft (9a); a plate, engaged to (integrally formed with) the shaft, and extending outwardly from the shaft and having a top (leftward facing) surface and a bottom (rightward facing) surface; a collar (on which plates 10 are mounted) engaged to (integrally formed with) the (radially outermost portion of the) plate, wherein the plate and the collar define a cavity (into which support bosses 14 extend); a plurality of teeth (the spline teeth to which plates 10 are engaged, see column 5, lines 38-40) axially extending from (along) the collar; and a support member (12) extending outwardly from the collar.  See the annotated copy of Fig. 1 below. 

    PNG
    media_image1.png
    803
    801
    media_image1.png
    Greyscale


Regarding claim 2, the plurality of teeth extends from an upper (rightward) edge of the collar to a top (rightward) surface of the support member (12).  
Regarding claim 4, the plate is engaged to a side (inner) portion of the collar.
Regarding claim 6, Kanai discloses a clutch hub (9) assembly, comprising: a hollow shaft (9a) extending in the longitudinal direction (X) having an internal surface, an external surface, a first end, and a second end; a plate, engaged to the external surface of the shaft, and extending outwardly from the external surface of the shaft in the axial direction having a top surface and a bottom surface; a collar engaged to the plate having an internal surface and an external surface, wherein the top surface of the plate and the internal surface of the collar define a cavity; a plurality of teeth axially extending from the external surface collar; and a support member extending outwardly from the collar.  See the annotated copy of Fig. 1 below. 

    PNG
    media_image2.png
    803
    803
    media_image2.png
    Greyscale

Regarding claim 8, the support member is circular and surrounds the external surface of the collar.
Allowable Subject Matter
Claims 3, 5, 7, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0008757 A1 discloses a clutch hub (clutch inner 43) including a shaft 43d, plate 43c, collar 43b and support member 43a.
US 9,719,579 B2 discloses a clutch drum 400 including a shaft 403, plate 402a, collar 401 and support member 410.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656